United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS     February 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 02-40872
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

WAYNE DEDOW,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-02-CR-2-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Wayne Dedow appeals his sentence following the revocation of

his supervised release term relating to Dedow’s 1993 guilty plea

conviction for conspiracy to distribute more than 100 kilograms

of marijuana.   Dedow argues that 1) his 35-month prison sentence

is unauthorized and excessive, 2) the district court erred by

imposing a “new” 13-month term of supervised release, and 3) his

attorney rendered ineffective assistance.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40872
                                  -2-

     Based on his underlying drug conspiracy conviction, Dedow’s

35-month sentence did not exceed the statutory maximum under 18

U.S.C. § 3583(e)(3) and was therefore legally imposed.     See

United States v. Giddings, 37 F.3d 1091, 1093 (5th Cir. 1994).

Dedow’s challenge to his 13-month term of supervised release,

raised for the first time on appeal, is foreclosed by Johnson v.

United States, 529 U.S. 694, 702-03, 712-13 (2000).     Accordingly,

Dedow’s argument does not survive plain error review.     See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en

banc).

     Dedow’s ineffective assistance of counsel arguments were not

presented to the district court, and Dedow fails to identify

portions of the record that provide substantial details about his

attorney’s conduct.    We therefore decline to address those issues

on direct appeal.     United States v. Bounds, 943 F.2d 541, 544

(5th Cir. 1991).

     AFFIRMED.